Citation Nr: 1746362	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-04 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent initial rating, effective October 13, 2006, the date of receipt of the claim.

In April 2010, during the pendency of the present appeal, the RO increased the rating from 30 to 50 rating for PTSD for the entire period on appeal.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claim period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  The April 2010 rating decision also awarded entitlement to non-service connected pension.

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

Although a claim for entitlement to TDIU was denied by the RO in an unappealed 2009 rating decision, the Veteran's present claim for an increased rating for his PTSD has given rise to a new claim for entitlement to a TDIU as unemployability due to service-connected disabilities has been again raised by the record.  As such, the issue of entitlement to a TDIU has been added to the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).  


FINDINGS OF FACT

1. Resolving any doubt in favor of the Veteran, for the entire period on appeal, his PTSD symptoms most nearly have resulted in total occupational and social impairment.

2.  As a 100 percent ("total") schedular rating for the Veteran's only service-connected disability, PTSD, will be awarded for the entire rating period on appeal based on a finding of total occupational impairment, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial rating of 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411(2017).

2. For the entire period on appeal, entitlement to a TDIU is rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Initial Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for PTSD - Analysis

The Veteran is in receipt of an initial 50 percent disability rating for PTSD under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Effective August 4, 2014, VA amended the portion of the Rating Schedule pertaining to mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in December 2016; therefore, the claim is governed by DSM 5.  Nonetheless, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

Moreover, the Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM 5, p. 16 (2013).  However, in this case, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal; however, GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Under DSM-IV, GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  .

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning now to the relevant evidence of record, the Veteran was afforded a VA compensation examination in March 2008.  He reported having a good relationship with one of his two brothers, and was close with his parents prior to their deaths.  After separation from service, he held six different jobs.  He had problems on the job related to his alcohol use and was fired due to these problems.  He received four driving under the influence charges and spent time in jail after being involved in a bar fight.  His first marriage only lasted a few years, but he had been married to his current wife for 28 years.  He had no contact with his son during the past 10 years.  He did not sleep in the same bed as his wife for fear of having a nightmare and harming her in his sleep.   He had two friends.  He did not like to be around many people.  He had sleep problems and suicidal thoughts.  The Veteran reported that he used to have homicidal thoughts "back in [his] fighting days," and that he used to have a very "short fuse."  He attempted suicide on two occasions.  The Veteran stated that he had constant intrusive thoughts, frequent nightmares, sleep impairment, flashbacks, and a general numbing of responsiveness.  During the examination, his mood was hopeless, attention was impaired, and he had passive suicidal ideations.  The VA examiner noted that the Veteran held some strong faith-based beliefs that were somewhat unusual, but opined that these beliefs did not constitute formal delusional thought.  Specifically, the Veteran thought that seeing a "cloud or mist" was the spirit of his deceased father, and he "reported having a 'feeling' that he would win on a lotto ticket of catch fish."  The Veteran also reported a long history of physical aggressiveness, but that this behavior had ceased.  The VA examiner reported that the Veteran had mild obsessive/ritualistic behaviors, specifically that he would destroy his carpentry and craft projects if they were not perfect.  The Veteran stated that it took him several years to complete a coffee table and two end tables for his home.  The Veteran reported having panic attacks two to three times a day.  While the Veteran had problems with activities of daily living (ADLs), such as the ability to bathe daily, he attributed this to his physical problems.  The Veteran's immediate memory was moderately impaired.  He reported frequently entering a room and forgetting why he was there.  A GAF score of 45 was assigned.

The Veteran was afforded an additional VA examination in September 2009.  He reported that he had not had contact with his son in over 10 years.  He had been unemployed since 1996 and lived with his wife.  He reported symptoms of panic attacks, short term memory difficulty, nightmares, irritability, suicidal thoughts, depression, inability to focus, anxiety, and anger to the extent that he wanted to strike out at people.  He also reported being nervous around people and feeling angry at everyone.  He avoided going out with his wife and going shopping.  He had intrusive thoughts and flashbacks.  The Veteran reported losing a friend who he discovered was "using him" somehow."  His landlord was his only friend.  He maintained contact with his two brothers.  He reported verbal assaults of his neighbors and having to move.  The Veteran reported that his routine responsibilities of self-care were intact.  He managed his ADLs well, except that he started a couple of fires in the kitchen.  He was oriented to person and place, but disoriented as to time.  He reported short-term memory problems, depressed mood, sleep problems, and panic attacks occurring two to three times a month.  The Veteran stated that he was estranged from family and numb to many normal emotions.  He had decreased pleasure in activities and negative thoughts about himself and the future.  He had difficulty concentrating and passive suicidal ideation.  A GAF score of 45 was assigned.  He stated that he felt irritable and had difficulty getting along with people, and the VA examiner opined that this would make it "very challenging" for him to find a job.  

An October 2009 VA treatment note indicated that the Veteran was well-groomed, fully oriented, irritable, and anxious.  His memory was intact, concentration was focused, and thought content was organized, appropriate, and relevant.  A GAF score of 51 was assigned.

According to a December 2009 Discharge Application: Permanent and Total disability, the Veteran filed for discharge of his federal education loans.  A physician completed the form, determining that the Veteran was unable to work and earn money in any capacity in any field of work due to PTSD and chronic obstructive pulmonary disorder. 

An August 2010 VA treatment note indicated that the Veteran was well-groomed, alert, fully oriented, and focused.  His remote memory was intact, but his recent memory was only fair.  He was irritable and anxious.  Psychotic symptoms were noted, with symptoms described as "all the time, little demons."  His sleep was impaired and appetite was poor.  He reported having suicidal ideations and made a hangman's noose in his garage, but denied homicidal ideations.  The treating physician noted that the Veteran was angry, anxious, irritable, and reported seeing demons that encouraged him to "give it up."  The Veteran reported feelings of worthlessness.  A GAF score of 45 was assigned.  

The Veteran was afforded an additional VA examination in October 2010.  He was estranged from his son.  He reported getting along "fine" with his wife of 30 years, but also reported that he had a short temper and frequently argued with his wife.  He had beaten her twice in his sleep during nightmares, so they slept in separate rooms.  He reported that he could no longer handle most household duties other than paying bills due to his physical health and memory impairment.  He could not cook because he started fires by forgetting to check on the food.  His only friends were his brother and his wife.  He could not tolerate being in public places or groups without becoming very nervous and agitated because he felt that he was being watch and must be in "attack mode."  The Veteran reported engaging in almost daily verbal altercations with others, and he repeatedly tried to engage in verbal altercations with the VA examiner.  He reported a long history of physical aggressiveness, bar fights, and being jailed for such offenses; this behavior ceased when he stopped drinking.  He had very poor hygiene and his clothes were disheveled.  The Veteran's behavior towards the VA examiner was described as hostile, contemptuous, and irritable.  The Veteran threatened to report the VA examiner to the Attorney General, if he did not receive unemployability or did not feel that the results of the examination were favorable.  The Veteran's affect was blunted and his mood was anxious, agitated, and depressed.  He had homicidal ideation towards a former neighbor because she would make noise during the day when he was trying to sleep.  He reported that he started collecting knives and swords at that time.  The Veteran reported having frequent passive suicidal ideation, recently hung a noose in his garage, and sometimes made plans on how to kill himself.  He had difficulty with ADLs, including moderate difficulty with grooming, bathing, dressing, traveling, and household chores, but it was unclear to what extent this was due to his PTSD versus his non-service-connected physical disabilities.  He was unable to maintain minimum personal hygiene.  His recent memory was moderately impaired, with problems tracking conversation, forgetting that he was cooking and starting fires, and forgetting appointments and medications.  The VA examiner opined that the Veteran was not unable to gain and maintain employment solely due to his PTSD, noting that his poor interpersonal functioning was also likely due to frustration and aggravation related to his deteriorating physical health and resulting lifestyle changes, as well as frustration and anger related to the claims process.  A GAF score of 45 was assigned.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in judgment, thinking, family relations, work, mood, or school, but not total occupational and social impairment.

In November 2010, the Veteran stated that he had constant daytime flashbacks and frequent nightmares.  He stated that he started drinking during service to help him sleep despite the nightmares.  He stated that his drinking prevented him from maintaining substantially gainful employment for many years.  He reported having difficulty concentrating, being very irritable, and being unable to get along with people.  He stated that he was unable to sleep due to PTSD and would doze off throughout the day.  

In a letter received by VA in April 2013, the Veteran's treating VA psychiatrist stated that the Veteran had consistently described re-experiencing, irritability, and an anxious mood with frequent depression.  The Veteran had recurring suicidal thoughts and difficulty in adapting to stressful circumstances.  He also demonstrated deficiencies in work, family relations, judgment, thinking, and mood.  His impulse control was impaired and he tended to neglect his hygiene and appearance during more anxious, depressed periods.  The psychiatrist noted that the Veteran's GAF ratings in 2008 to 2010 were 41, 48, and 51, and his PTSD symptoms had remained unchanged since 2010.  

The Veteran was afforded an additional VA examination in June 2013.  The VA examiner stated that the Veteran's PTSD symptom presentation was chronic, moderate, and relatively stable with brief periods of suicidal ideation followed by verbally relaying suicidal thoughts with a plan.  He noted an inability to differentiate etiology between health problems and PTSD symptoms.  The Veteran reported weekly intrusive thoughts, usually secondary to nightmares, which occurred two to three times a week.  He also reported daily feelings of detachment from others, restricted range of affect, and efforts to avoid conversations regarding Vietnam or related topics.  He had difficulty sleeping, irritability, hypervigilance, and a heightened startle response.  He stayed in his house and kept to himself most of the time.  A GAF score of 51 was assigned.  The Veteran had moderate difficulty in social situations, with few friends outside of his two brothers and wife, and ongoing conflicts with peers.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The VA examiner stated that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, and suicidal ideation.  The Veteran attended to his ADLs, including self-care.  The VA examiner noted that the Veteran reported memory problems with no formal testing or documented deficient, but opined that a decline in functioning above and beyond the psychiatric diagnosis was suspected.  The Veteran's speech was fluent, but not clear at times.  

The Veteran was afforded an additional VA examination in October 2015.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran's brother died in 2014.  Prior to his death, the brother lived next door to the Veteran and spent a great deal of time with him.  The Veteran reported that his intrusive thoughts and memories were more frequent now that he did not have the distraction his brother's company offered.  He had no other friends and was socially isolated.  The Veteran had resumed drinking alcohol after many years of sobriety, but the VA examiner stated that it was unlikely that the Veteran was drinking large quantities of alcohol.  The Veteran's PTSD symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The VA examiner opined that the Veteran's medical condition interfered with his problem-solving abilities.  The Veteran's affect was described as irritable, but he remained socially appropriate.  He had no social contact with anyone other than his wife.  He reported awakening in a disoriented and confused state from military-related nightmares and having nightmares three or four times a month.  The VA examiner opined that the Veteran was probably not a reliable reporter of details at this point.  The Veteran had suicidal ideation and had made plans at times, though the VA examiner noted that it was not clear that he was physically capable of carrying out these plans.  

In December 2015, the Veteran stated that he had frequent suicidal thoughts and panic attacks at least twice a day.  He stated that he did not like to be in public places or around a lot of people.  He stated that he did not have any friends.  He had mood swings, was "snappy at times," and was sometimes violent and would throw things.  He stated that his wife was constantly telling him to stop screaming and raising his voice to her, despite him not realizing what he was doing.  His wife had to remind him to take a bath about three times a month.  He said he would take a sponge bath before going to appointments with his doctors.  The Veteran stated that he did not tell his treating physician about the severity of his PTSD symptoms because he was afraid she would admit him to an inpatient facility.  

The Veteran was afforded a Board videoconference hearing in June 2017.  He stated that sometimes he felt that he was at risk of hurting other people, but that it would not be intentional.  He stated that he was more likely to hurt himself instead of someone else.  He stated that he had hit his wife a few times during his nightmares and he refused to sleep with her due to a fear that he would hurt her.  The Veteran also stated that he felt like everyone was out to get him.  He had attempted suicide on at least two occasions and had frequent suicidal ideations.  He stated that he had constant panic attacks, often triggered by the smell of diesel fuel or loud noises.  He stated that he did not bathe or change clothes more than twice a month and only when his wife reminded him.  The Veteran stated that he had poor relationships with his family and had not seen his son in 20 years.  He had never met any of his five grandchildren.  He stated that he talked to his neighbor, a veteran, every once in a while.  He reported that he had to think before remembering the names of his relatives and would often have to ask his wife for help with names.  

For the entire period on appeal, the Veteran's PTSD manifested by symptoms of  frequent panic attacks, impaired impulse control, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessive rituals, intermittent inability to perform ADLs, persistent danger of hurting self or others, and persistent delusions.   He routinely had difficulty concentrating and significant occupational impairment.  He set fire to his kitchen because he forgot that he was cooking.  He had a history of suicide attempts and persistent suicidal ideations, as well as frequently making plans for additional suicide attempts.  While he was sometimes independent in his basic self-care and daily living activities, the record also contains numerous reports of him being unable to maintain minimal personal hygiene and his wife would intermittently have to remind him to bathe and change clothes.  He reported a history of homicidal thoughts, frequent fights, anger problems, and having homicidal ideations towards a neighbor that led to him collecting knives and swords before having to move to a new home to get away.  There are intermittent reports that the Veteran was disoriented as to time.  The August 2010 VA treatment note indicated that the Veteran had psychotic symptoms and reported seeing demons that encouraged him to "give it up."  During the June 2017 Board hearing, the Veteran testified that he felt he was at risk of hurting himself and others, thought everyone was out to get him, struggled to maintain minimal personal hygiene, and had difficulty remembering names of relatives.  While the Veteran maintained relationships with his brother and wife, the evidence also indicated that he had no other interpersonal relationships and was socially isolated.  He not talked to his son in 20 years and his only friends during the pendency of the appeal were his brother, now deceased, and a neighbor who is also a veteran.  The evidence supports a finding that the Veteran's PTSD results in total occupational and social impairment, as the rating criteria specifically contemplate the Veteran's symptoms of persistent hallucinations or delusions, intermittent inability to perform activities of daily living, disorientation to time, memory loss for names of close relatives, persistent danger of hurting himself or others, and total occupational impairment.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a 100 percent disability rating for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.  


TDIU Claim

A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2017).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 
38 C.F.R. § 3.340 (a)(2) (2017).

The Veteran has only one service-connected disability, PTSD, and this provides the basis for the 100 percent schedular rating.  Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, there remains no rating period where the schedular rating is "less than total," as required for a TDIU. See 38 C.F.R. § 4.16 (a).  For this reason, the question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.

ORDER

For the entire period on appeal, an initial rating of 100 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

The appeal of the issue of entitlement to a TDIU, having been rendered moot, is dismissed.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


